PER CURIAM.
In view of the condition of the weather, it cannot be decided that plaintiff was negligent per se in failing to discover the car. But if plaintiff failed to see a car in plain view for over 100 feet, except as the storm intervened, by what rule of law may the defendant, having within the block the paramount right to the track, be deemed negligent for colliding with plaintiff in the middle of the track, where it uncontradictedly appears that the car was run at moderate or slow speed, and the bell sounded before the accident? For the reason that negligence on the part of the defendant is not shown, the judgment is unanimously affirmed, with costs.